DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 03/22/2018.
This action is in response to arguments and/or amendments filed on 02/16/2021. In the current amendments, claims 1-3 and 11 have been amended and claim 6 has been cancelled. Claims 1-5 and 7-11 are currently pending and have been examined. 
In view of the applicant’s amendments and/or arguments, the 35 U.S.C 112(b) rejections made in the previous Office Actions has been withdrawn. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-151763, filed on 08/04/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Regarding claim 1
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“place a plurality of feature vectors including feature vectors each provided with a label in a feature space;10”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can place/write down plurality of feature vector on a piece of paper and label in a feature space. 
“determine forces among the plurality of feature vectors determined from repulsions and attractions between feature vectors, 

    PNG
    media_image1.png
    218
    721
    media_image1.png
    Greyscale
This limitation, under its broadest reasonable interpretation in light of the specification, a human can calculate forces among plurality of feature vector by using the formula of Force(Newton’s law) and determined repulsion and attractions between the vectors. After the Forces are calculated a human can further determined the distance between the feature vector for repulsion and attraction. 
This limitation contains mathematical calculations see MPEP 2106.04(1)(2)(I). 

“15 rearrange the plurality of feature vectors to reduce potential energy of the feature space determined by the forces among the plurality of feature vectors;”
“and output at least a part of the plurality of rearranged feature vectors as data to be used for data analysis.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can easily arrange/rearrange plurality of feature vectors using pen and paper either by shuffling vector around or manually rearranging the positions of vector and later output the rearrange vector to be used for data analysis. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer system comprising: a storage device; and5 a processor configured to operate in accordance with command codes stored in the storage device, wherein the processor is configured to” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 



Regarding claim 2
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein a predetermined relationship between the feature vectors is that the feature vectors are provided with identical labels”
This limitation just places restrictions on the relationship between feature vectors are labels and doesn't change the fact that the underlying manipulations with the relationship between feature vectors could be mental.
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “The computer system” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Regarding claim 3
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein a predetermined 25 relationship between the feature vectors is that the feature vectors are successive in a time series”
This limitation just places restrictions on the relationship between feature vectors are in time series and doesn't change the fact that the underlying manipulations with the relationship between feature vectors could be mental.

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “The computer system” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 4
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the feature vectors provided with labels in the plurality of rearranged feature vectors are used as training data for a model to infer a label of an input feature vector”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could labels plurality of rearranged feature vector by simply adding tags and used the vector to solve an equation (model) as an input.
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “The computer system” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 5
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the feature vectors provided with labels in the plurality of rearranged feature vectors are used as component data of a model to infer a label of an input feature vector”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could labels plurality of feature vectors by adding tags and rearranged the feature vector. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “The computer system” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more 

Regarding claim 7
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “The computer system… wherein the processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim recites “wherein the processor is 10 configured to generate the plurality of feature vectors from biological data provided with labels indicating human internal state” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 8
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“recurrently rearrange the plurality of feature vectors until the 15 potential energy is reduced to be in a range from a smallest value to a predetermined value.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can easily arrange/rearrange plurality of feature vectors using pen and paper either by shuffling vector around or manually rearranging the positions of vector while reducing potential energy to the minimum. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “The computer system… wherein the processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 9
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the model includes a feature space in which the feature20 vectors provided with labels are placed, and …place the input feature vector in the feature space; and relocate the input feature vector to reduce potential energy of the feature space.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could labels plurality of feature vectors by adding tags and rearranged the feature vector and put them in feature space. A human could further reduce the potential energy of feature space by relocating or rearrange the input feature vector.  

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “The computer system… wherein the processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more 

Regarding claim 10
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the plurality of feature vectors include an input feature vector to be analyzed, …28072388.1323 infer a label for the input feature vector from relationships with the other feature vectors after rearranging the plurality of feature vectors; and output the inferred label for the input feature vector10”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can easily arrange/rearrange plurality of feature vectors using pen and paper either by shuffling vector around or manually rearranging the positions of vector and later output the rearrange vector with labels. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “The computer system… wherein the processor” as drafted, is reciting generic computer components. The generic 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 11
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“place a plurality of feature vectors including feature vectors each provided with a label in a feature space;10”

“determine forces among the plurality of feature vectors determined from repulsions and attractions between feature vectors,”

    PNG
    media_image1.png
    218
    721
    media_image1.png
    Greyscale
This limitation, under its broadest reasonable interpretation in light of the specification, a human can calculate forces among plurality of feature vector by using the formula of Force(Newton’s law) and determined repulsion and attractions between the vectors.. 
This limitation contains mathematical calculations see MPEP 2106.04(1)(2)(I). 

“15 rearrange the plurality of feature vectors to reduce potential energy of the feature space determined by the forces among the plurality of feature vectors;”
“and output at least a part of the plurality of rearranged feature vectors as data to be used for data analysis.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can easily arrange/rearrange plurality of feature vectors using 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer system comprising: a storage device; and5 a processor configured to operate in accordance with command codes stored in the storage device, wherein the processor is configured to” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lunga et al. (“Multidimensional Artificial Field Embedding With Spatial Sensitivity”,  Lise et al. (“Prediction of hot spot residues at protein-protein interfaces by combining machine learning and energy-based methods”) in view of Gazi et al. (“A class of attractions/repulsion functions for stable swarm aggregations”, hereinafter: Gazi) and further in view of Yu et al. (Segmentation with Pairwise Attraction and Repulsion”, hereinafter: Yu).
Regarding claim 1 (Currently Amended)
Lunga teaches a computer system comprising: a storage device; and5 a processor configured to operate in accordance with command codes stored in the storage device, (Examiner notes that it is well understood in the art for machine learning algorithm to be implement on computer with processor and memory see pg. 1523 right col “This provides an enhancement on the stabilization in the values of the learning rate, and helps the gradient descent algorithm to exhibit fast convergence, which leads to better minimum energy-configuration. A pseudocode description of the proposed embedding is as follows”)
wherein the processor is configured to: place a plurality of feature vectors including feature vectors each provided with a label in a feature space;10 (pg. 1525 right col “Visualization results are obtained by mapping to a 2-D space, with classification results generated for a varying lower dimensional feature space. Land cover label information for each pixel is only used to identify clusters; hence the semisupervised nature of the proposed embedding scheme.”)
determine forces among the plurality of feature vectors determined from repulsions and attractions between feature vectors, (pg. 1521 right col “The interpretation of (10) follows the intuition of MAFE: that is, at longer distances the embedding maps start to form clusters as determined by the attraction forces, while the repulsion forces are very negligible. As |zr – zi| → 0 for each (i,r) pair, the repulsion magnitude dominates the interaction force vector. The convergence of the algorithm is established when the forces balance.”)
Lunga does not teach a repulsion fr (Ri, R) being defined by the formula:   
Fr (Ri, Rj) =                         
                            
                                
                                    
                                        
                                            c
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    |
                                    
                                        
                                            R
                                            i
                                             
                                            -
                                            R
                                            j
                                        
                                    
                                    |
                                
                            
                        
                    ,  and an attraction fα (Ri, Rj) being defined by the formula:  

    PNG
    media_image2.png
    69
    381
    media_image2.png
    Greyscale
 
where c and k are predetermined constants, 
 s(Ri, Rj) is a similarity degree between Ri and Rj, and α is a constant based on Ri and Rj; 
rearrange the plurality of feature vectors to reduce potential energy of the feature space determined by the forces among the plurality of feature vectors; and output at least a part of the plurality of rearranged feature vectors as data to be used for data analysis.20  
Lise teaches rearrange the plurality of feature vectors (pg. 3 right col “The environment energy describes the (inter-molecular) interactions of those atoms that are located nearby the mutated residue. It aims to represent implicitly the plasticity of the local environment and its ability to rearrange. Local sequence and structure information are typically included as input features in a related problem, the prediction of stability changes upon mutations in monomeric proteins”) to reduce potential energy of the feature space determined by the forces among the plurality of feature vectors; (Examiner notes that by definition every protein has a force (inter atom force) called Vander-walls force as evidence by pg. 13 left col section “van der Waals energy” pg. 13 left col second paragraph “The parameter r0 = 0.5 Å has the effect of widening the region of maximum affinity and to reduce the potential energy at r = 0 to a finite value”)
and output at least a part of the plurality of rearranged feature vectors as data to be used for data analysis.20 (Examiner notes the input features, local sequence and structure information are rearrange then later output the feature vector in prediction of hot spot residues see pg. 4 left col “Support Vector Machines (SVMs) are widely used tools in computational biology and well suited for the task (see [20,21] and references therein). As input features we consider the 8 terms associated with side-chain inter-molecular and environment inter-molecular energies (the addition of side-chain intramolecular energies in this case does not improve the prediction accuracy).”)
Lunga and Lise are analogous art because they are both directed to Machine learning and data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lunga to incorporate the teaching of Lise in order to present a novel computational strategy to identify hot spot residues. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide hybrid scheme in which energy terms are used as input features of machine learning model that indicate that there are substantial benefits in determining affinity and specificity in protein-protein recognition as disclosed by Lise (abstract).
Lunga in view of Lise does not teach a repulsion fr (Ri, R) being defined by the formula:   
Fr (Ri, Rj) =                         
                            
                                
                                    
                                        
                                            c
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    |
                                    
                                        
                                            R
                                            i
                                             
                                            -
                                            R
                                            j
                                        
                                    
                                    |
                                
                            
                        
                    ,  and an attraction fα (Ri, Rj) being defined by the formula:  

    PNG
    media_image2.png
    69
    381
    media_image2.png
    Greyscale
 
where c and k are predetermined constants, 
 s(Ri, Rj) is a similarity degree between Ri and Rj, and α is a constant based on Ri and Rj; 
Gazi teaches a repulsion fr (Ri, Rj) being defined by the formula:   
Fr (Ri, Rj) =                         
                            
                                
                                    
                                        
                                            c
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    |
                                    
                                        
                                            R
                                            i
                                             
                                            -
                                            R
                                            j
                                        
                                    
                                    |
                                
                            
                        
                    , (pg. 1572 left col equation 10 “For the repulsion functions, on the other hand, we will consider the unbounded functions satisfying 

    PNG
    media_image3.png
    73
    470
    media_image3.png
    Greyscale
 

An example of attraction/repulsion function g(.) satisfying the above assumptions is shown in figure 1(a).”)
and an attraction fr (Ri, Rj) being defined by the formula:  

    PNG
    media_image2.png
    69
    381
    media_image2.png
    Greyscale



    PNG
    media_image4.png
    49
    255
    media_image4.png
    Greyscale
where c and k are predetermined constants, (pg. 1572 left col equation 9 and 10 “By linearly bounded from below attraction we mean the case in which we have for some finite positive constant a and for all ||xi-xj||.
For the repulsion functions, on the other hand, we will consider the unbounded functions satisfying 

    PNG
    media_image3.png
    73
    470
    media_image3.png
    Greyscale
 
An example of attraction/repulsion function g(.) satisfying the above assumptions is shown in figure 1(a).”)
Lunga, Lise and Gazi are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lunga in view of Lise to incorporate the teaching of Gazi in order to include class of attraction/repulsion functions for stability analysis for swarm cohesiveness and ultimate motion. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the attraction/repulsion functions can be modified in order to incorporate a finite body size or ‘safety’ area for the swarm members” and swarm aggregation with more uniform density and size as disclosed by Gazi (pg. 1567 right col first paragraph).
Lunga in view of Lise with Gazi does not teach s(Ri, Rj) is a similarity degree between Ri and Rj. 
Yu teaches teach …s(Ri, Rj) is a similarity degree between Ri and Rj. (Examiner notes that Yu teaches the similarity degrees can be considered with attraction/repulsion through their interactions see pg. 56 left col “Fig.6 shows that how attraction and repulsion complement each other and their interaction through normalization gives a better segmentation. We use spatial proximity for attraction. Since the intensity similarity is not considered, we cannot possibly, segment this image with this attraction alone. Repulsion is determined by relative depths suggested by the T-junction at the center. The repulsion strength falls off exponentially along the direction perpendicular to the T-arms.”)
Lunga, Lise, Gazi and Yu are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lunga in view of Lise with Gazi to incorporate the teaching of Yu in order to include image segmentation by integrating pairwise attraction and repulsion. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the use of repulsion in image segmentation with relative depth cues, which allows segmentation and figure-ground segregation to be computed simultaneously” as disclosed by Yu (Abstract).
Regarding claim 11
Claim 11 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1.

Regarding claim 3 (Currently Amended)
Lunga in view of Lise with Gazi and Yu teaches claim 1. 
Lunga further teaches wherein a predetermined 25 relationship between the feature vectors is that the feature vectors are successive in a time series. (pg. 1520 “The positions zis of individuals relative to the group centroid can change through the rearrangement due to pair-dependent interactions. Assuming such motion is to change in a continuous time, the velocity as determined by the effect of group members on each vertex i at position zi”)

Regarding claim 7
Lunga in view of Lise with Gazi and Yu teaches claim 1. 
Lise further teaches wherein the processor is 10 configured to generate the plurality of feature vectors from biological data (pg. 2 right col second paragraph “In this paper, we propose a novel computational strategy to predict hot spot residues at protein-protein interfaces. Similarly to other energy-based methods, we consider the basic terms that contribute to hot spot interactions (van der Waals potentials, hydrogen bonding, electrostatic interactions and solvation energies).”) provided with labels indicating human internal states. (Pg. 6 left col “The server returns an estimated value for ΔΔG based on an all-atom free energy function. It can then be turned into a binary classifier by labelling a residue[corresponds to protein-protein] as a predicted hot spot if ΔΔGcalc ≥ xth kcal/mol, where xth is some threshold value 5”)
Lunga, Gazi, Yu and Lise are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lunga in view of Yu with Gazi to incorporate the teaching of Lise in order to present a novel computational strategy to identify hot spot residues. 
Lise (abstract).

Regarding claim 8
Lunga in view of Lise with Gazi and Yu teaches claim 1. 
Lunga in view of Lise with Gazi and Yu does not teach wherein the processor is configured to recurrently rearrange the plurality of feature vectors until the15 potential energy is reduced to be in a range from a smallest value to a predetermined value.  
Lise teaches wherein the processor is configured to recurrently rearrange (Examiner notes that Lise use SVM that does nested-loop cross-validation that repeats the steps which corresponds to recurrently as evidence by pg. 14 right col second paragraph. And see the arrangement of feature vector on pg. 3 right col “The environment energy describes the (inter-molecular) interactions of those atoms that are located nearby the mutated residue. It aims to represent implicitly the plasticity of the local environment and its ability to rearrange. Local sequence and structure information are typically included as input features in a related problem, the prediction of stability changes upon mutations in monomeric proteins”) the plurality of feature vectors until the15 potential energy is reduced to be in a range from a smallest value to a predetermined value. (pg. 13 left col section left col second paragraph “The parameter r0 = 0.5 Å has the effect of widening the region of maximum affinity and to reduce the potential energy at r = 0[corresponds to smallest value] to a finite value”)
Lunga, Gazi, Yu and Lise are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lunga in view of Yu with Gazi to incorporate the teaching of Lise in order to present a novel computational strategy to identify hot spot residues. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide hybrid scheme in which energy terms are used as input features of machine learning model that indicate that there are substantial benefits in determining affinity and specificity in protein-protein recognition as disclosed by Lise (abstract).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lunga et al. (“Multidimensional Artificial Field Embedding With Spatial Sensitivity”, hereinafter: Lunga) in view of Lise et al. (“Prediction of hot spot residues at protein-protein interfaces by combining machine learning and energy-based methods”) in view of Gazi et al. in view of Yu et al. and further in view of Kokiopoulou et al. (“Enhanced graph-based dimensionality reduction with repulsion Laplaceans”, hereinafter: Kokiopoulou). 
Regarding claim 2 (Currently Amended)
Lunga in view of Lise with Yu and Gazi teaches claim 1. 
Lunga in view of Lise with Yu and Gazi does not teach wherein a predetermined relationship between the feature vectors is that the feature vectors are provided with identical labels.  
Kokiopoulou wherein a predetermined relationship between the feature vectors is that the feature vectors are provided with identical labels. (Pg. 2396 left col section 5  “Furthermore, denote by I(zl) the matrix diag(zl), where, using MATLAB notation, diag(x) represents the diagonal matrix with diagonal entries x1, x2,..., xn. With this, the weight matrix is the sum of weight matrices associated with each class… Each of the Wl matrices has a zero diagonal, and constant nonzero entries in locations (i, j) when i and j have the same label (see Fig. 2(a)).”)
Lunga, Lise, Yu, Gazi and Kokiopoulou are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lunga in view of Lise with Yu and Gazi to incorporate the teaching of Kokiopoulou in order to map high dimensionality data samples to a lower dimensional space. 
One of ordinary skill in the art would have been motivated to make this modification in order to applied to any graph-based method for linear dimensionality reduction in the context of face recognition as disclosed by Kokiopoulou (abstract).

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lunga et al. (“Multidimensional Artificial Field Embedding With Spatial Sensitivity”, hereinafter: Lunga) in view of Lise et al. (“Prediction of hot spot residues at protein-Yu et al. in view of Gazi et al. and further in view of Lo et al. (“Effect of training datasets on support vector machine prediction of protein-protein interactions”, hereinafter: Lo). 
Regarding claim 4
Lunga in view of Lise with Yu and Gazi teaches claim 1. 
Lunga in view of Lise with Yu and Gazi does not teach wherein the feature vectors provided with labels in the plurality of rearranged feature vectors are used as training data for a model to infer a label of an input feature vector.27 072388.1323 
Lo teaches wherein the feature vectors provided with labels in the plurality of rearranged feature vectors (Examiner notes that that the input protein sequence are shuffle which corresponds to rearranged feature vector see pg. 878 left col “the k-let (the exact words equal to or shorter than a given length k) are kept conserved in generating random shuffled sequences. In addition to preserving the amino acid composition which correlates with protein-protein interfaces [27], such a shuffling [26] also maintains the frequencies of dipeptides, tripeptides etc”) are used as training data for a model to infer a label of an input feature vector.27 072388.1323(Examiner notes that the protein sequence are converted into feature vector see pg. 878 section 2.2 “Each protein sequence is converted into a feature vector using amino acid composition percentage and the feature extraction method based on three descriptors” then SVM is used to separates a given known set of “labeled training data”[corresponds to input protein sequence] see pg. 878 section 2.3 “SVM separates a given known set of {11, 21} labeled training data via a hyperplane that is maximally distant from the positive and negative samples. This optimally separating hyperplane in the feature space corresponds to a nonlinear decision boundary in the input space. Each of the feature vector generated from the protein pairs in the positive dataset and negative dataset are assigned with a label of {11} and {21} respectively to indicate if the pair is interacting with each other or not.”)
Lunga, Lise, Yu, Gazi and Lo are analogous art because they all both directed to Machine learning and data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lunga in view of Lise with Yu and Gazi to incorporate the teaching of Lo in order to predict protein-protein interactions using artificial shuffled sequences. 
One of ordinary skill in the art would have been motivated to make this modification in order to use of real protein sequences for training a SVM classification system to give better prediction results in practical cases and facilitating protein-protein interaction prediction as disclosed by Lo (abstract).
Regarding claim 5
Lunga in view of Lise with Yu and Gazi teaches claim 1. 
Lunga in view of Lise with Yu and Gazi does not teach wherein the feature vectors provided with labels in the plurality of rearranged feature vectors are used as component data of a model to infer a label of an input feature vector.5  
Lo teaches wherein the feature vectors provided with labels in the plurality of rearranged feature vectors (Examiner notes that that the input protein sequence are shuffle which corresponds to rearranged feature vector see pg. 878 left col “the k-let (the exact words equal to or shorter than a given length k) are kept conserved in generating random shuffled sequences. In addition to preserving the amino acid composition which correlates with protein-protein interfaces [27], such a shuffling [26] also maintains the frequencies of dipeptides, tripeptides etc”)  are used as component data of a model to infer a label of an input feature vector.5  (Examiner notes that the protein sequence are converted into feature vector see pg. 878 section 2.2 “Each protein sequence is converted into a feature vector using amino acid composition percentage and the feature extraction method based on three descriptors” then SVM is used to separates a given known set of “labeled training data”[corresponds to input protein sequence] see pg. 878 section 2.3 “SVM separates a given known set of {11, 21} labeled training data via a hyperplane that is maximally distant from the positive and negative samples. This optimally separating hyperplane in the feature space corresponds to a nonlinear decision boundary in the input space. Each of the feature vector generated from the protein pairs in the positive dataset and negative dataset are assigned with a label of {11} and {21} respectively to indicate if the pair is interacting with each other or not.”)
Lunga, Lise, Yu, Gazi and Lo are analogous art because they all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lunga in view of Lise with Yu and Gazi to incorporate the teaching of Lo in order to predict protein-protein interactions using artificial shuffled sequences. 
One of ordinary skill in the art would have been motivated to make this modification in order to use of real protein sequences for training a SVM classification system to give better prediction results in practical cases and facilitating protein-protein interaction prediction as disclosed by Lo (abstract).

Regarding claim 9
Lunga in view of Lise with Yu, Gazi with Lo teaches claim 5.
Lise further teaches …and relocate (pg. 3 right col “The environment energy describes the (inter-molecular) interactions of those atoms that are located nearby the mutated residue. It aims to represent implicitly the plasticity of the local environment and its ability to rearrange. Local sequence and structure information are typically included as input features in a related problem, the prediction of stability changes upon mutations in monomeric proteins”) the input feature vector to reduce potential energy of the feature space.25 (pg. 13 left col section “van der Waals energy” pg. 13 left col second paragraph “The parameter r0 = 0.5 Å has the effect of widening the region of maximum affinity and to reduce the potential energy at r = 0 to a finite value”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lunga in view of Yu with Gazi to incorporate the teaching of Lise in order to present a novel computational strategy to identify hot spot residues. 
Lise (abstract).
Lo further teaches wherein the model includes a feature space in which the feature20 vectors provided with labels are placed, (pg. 878 section 2.3 “SVM separates a given known set of {11, 21} labeled training data via a hyperplane that is maximally distant from the positive and negative samples. This optimally separating hyperplane in the feature space corresponds to a nonlinear decision boundary in the input space. Each of the feature vector generated from the protein pairs in the positive dataset and negative dataset are assigned with a label of {11} and {21} respectively to indicate if the pair is interacting with each other or not.”)
and wherein the processor is configured to: place the input feature vector in the feature space; (pg. 878 section 2.3 “SVM separates a given known set of {11, 21} labeled training data via a hyperplane that is maximally distant from the positive and negative samples. This optimally separating hyperplane in the feature space corresponds to a nonlinear decision boundary in the input space. Each of the feature vector generated from the protein pairs in the positive dataset and negative dataset are assigned with a label of {11} and {21} respectively to indicate if the pair is interacting with each other or not.”)
Lunga, Lise, Yu, Gazi and Lo are analogous art because they all both directed to Machine learning and data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lunga in view of Lise with Gazi and Yu to incorporate the teaching of Lo in order to predict protein-protein interactions using artificial shuffled sequences. 
One of ordinary skill in the art would have been motivated to make this modification in order to use of real protein sequences for training a SVM classification system to give better prediction results in practical cases and facilitating protein-protein interaction prediction as disclosed by Lo (abstract).

Regarding claim 10
Lunga in view of Lise with Yu and Gazi teaches claim 1.
Lunga further teaches wherein the plurality of feature vectors include an input feature vector to be analyzed, (pg. 1518 right col second paragraph “As in LLE, Isomap takes as input a high-dimensional neighborhood graph whose edge weights are computed from pairwise distances to characterize object similarities.” Also see pg. 1524 MAFE-Adaptive Stochastic Gradient Embedding Algorithm 1 where it takes image data[corresponds to feature vector] to analyze)
Lunga in view of Lise with Yu and Gazi does not teach and wherein the processor is configured to: infer a label for the input feature vector from relationships with the other feature vectors after rearranging the plurality of feature vectors; and output the inferred label for the input feature vector. 5  
Lo further teaches and wherein the processor is configured to: infer a label for the input feature vector from relationships with the other feature vectors after rearranging the plurality of feature vectors; (pg. 878 section 2.3 “SVM separates a given known set of {11, 21} labeled training data via a hyperplane that is maximally distant from the positive and negative samples. This optimally separating hyperplane in the feature space corresponds to a nonlinear decision boundary in the input space. Each of the feature vector generated from the protein pairs in the positive dataset and negative dataset are assigned with a label of {11} and {21} respectively to indicate if the pair is interacting with each other or not.” Examiner notes that this process is all done after shuffling the protein sequence which corresponds to rearranged feature vector see pg. 878 left col “the k-let (the exact words equal to or shorter than a given length k) are kept conserved in generating random shuffled sequences. In addition to preserving the amino acid composition which correlates with protein-protein interfaces [27], such a shuffling [26] also maintains the frequencies of dipeptides, tripeptides etc”)
and output the inferred label for the input feature vector. 5(Pg. 878 section 2.3 “SVM separates a given known set of {11, 21} labeled training data via a hyperplane that is maximally distant from the positive and negative samples. This optimally separating hyperplane in the feature space corresponds to a nonlinear decision boundary in the input space. Each of the feature vector generated[corresponds to output] from the protein pairs in the positive dataset and negative dataset are assigned with a label of {11} and {21} respectively to indicate if the pair is interacting with each other or not.”)
Lunga, Lise, Yu, Gazi and Lo are analogous art because they all both directed to Machine learning and data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lunga in view of Lise with Gazi and Yu to incorporate the teaching of Lo in order to predict protein-protein interactions using artificial shuffled sequences. 
One of ordinary skill in the art would have been motivated to make this modification in order to use of real protein sequences for training a SVM classification system to give better prediction results in practical cases and facilitating protein-protein interaction prediction as disclosed by Lo (abstract).

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. 


Objection to the Specification 
The Examiner objects to the Title as allegedly not being clearly indicative of the claimed invention. Without acquiescing to the objection, or to any characterization of the claims or specification, Applicant respectfully submits that the amended Title is proper. 
Examiner’s response: 
The Examiner respectfully disagrees. Since Machine Learning covers variety of different fields the title “Machine learning computer” is still too broad for this application and Examiner suggested to change the title that is related to the actual invention. Please review MPEP 608 ¶ 6.02 Content of Specification for more information “The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words.”

Rejections under 35 U.S.C.   112(b) 
Applicant asserts that “The Examiner rejects Claims 1, 6, and 11 under 35 U.S.C. § 112(b) as allegedly indefinite. Without acquiescing to these rejections, or to any characterization of the claims or specification, applicant respectfully submits that amended claims 1, 6, and 11 are definite and would be readily understood by one of ordinary skill in the art. Applicant thus respectfully requests that these rejections be withdrawn, and the claims allowed.” (Remarks pg. 6).
Examiner’s response: 
In view of the applicant’s amendments and/or arguments, the 35 U.S.C 112(b) rejections made in the previous Office Actions has been withdrawn. 

Rejections under 35 U.S.C.   101 
Applicant assert that “The Examiner rejects Claims 1-11 under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Without acquiescing to these rejections, or to any characterization of the claims by the Non-Final Active 57114951.1 in patent eligible. For at least these reasons, Applicant respectfully requests the Examiner to withdraw the rejection of Claims 1-11 under 35 U.S.C. § 101 and to allow Claims 1-11” (Remarks pg. 7-8). 
Examiner’s response: 
The Examiner respectfully disagrees. The amended claim 1 is still directed to abstract idea mental process and contains mathematical equations. The claim as a whole does not have any additional information that would integrate into real world application therefore claims 1-5 and 7-11 are still rejected under the 35. U.S.C 101 rejection.  

Rejections under 35 U.S.C. 4 103 
Applicant asserts that “The Examiner rejects claims 1, 3, 6-8 and 11 under 35 U.S.C. § 103(a) as allegedly unpatentable over "Multidimensional Artificial Field Embedding with Spatial Sensitivity" ("Lunga") in view of "Prediction of Hot Spot Residues at Protein-Protein Interfaces by Combining Machine Learning and Energy-Based Methods" ("Lise"). The Examiner rejects claim 2 as allegedly unpatentable over Lung in view of Lise, and further in view of Kokiopoulou ("Enhanced graph-based dimensionality reduction with repulsion Laplaceans").  R1) =  c 2 … Dependent claims 2-5 and 7-10 are patentable based at least on their dependency from one of claims 1 and 11, and also recite additional features not disclosed or suggested by the art of record. Accordingly, for at least these reasons, Applicant respectfully submits that the pending claims are patentable over the art of record and should be allowed.” (Remarks pg. 7)

Examiner’s response:
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gazi et al. (“A class of attractions/repulsion functions for stable swarm aggregations”) teaches odd functions that have terms for attraction and repulsion acting in opposite directions in compliance with real biological swarms. 
Gasparri et al. (“A Swarm Aggregation Algorithm for Multi-Robot Systems based on Local Interaction”) teaches a swarm of robots is moving within an outdoor environment according to the guidance commands issued by a remote control station. 
Firman et al. (“Learning to Discover Objects in RGB-D Images Using Correlation Clustering”) teaches a probabilistic formulation to find pairwise similarity between image segments, using a classifier trained on labelled pairs from the recently released RGB-D Object Dataset. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANN J LO/Supervisory Patent Examiner, Art Unit 2126